DETAILED ACTION
This office action is a response to an application 06/08/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9 and 19 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Cao et al. (hereinafter, “Cao”; 20160212755).
In reference to claim 1,
Cao teaches a communications method implemented by a first wireless access device and comprising: receiving, from a backhaul node (fig. 3, element 307, paragraph 68, lines 1-11, BS 3 307 is equated to a backhaul node, providing backhaul for BS 1 and BS 2 by BS 3 via backhaul connection 308 is interpreted as gateway 309 receives information form backhaul haul node BS 3 via backhaul connection 308); and using a first radio resource (fig. 3, element2 304b and 306b, paragraph 69,lines 1-14, using LTE connection 304b and 306 b with 900 MHz frequency is interpreted as using 900MHz LTE bandwidth or first frequency),
a first backhaul signal comprising backhaul data (paragraph 23,lines 1-10,  requesting GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels is interpreted as using GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels requested message or first backhaul data ); and
receiving, from a terminal and using a second radio resource (paragraph 69,lines 1-14,traffice will pass on its way is also read as gateway receives form a terminal, fig. 3, element 304 0r 306, WI-FI is equated to second resource), a first service signal comprising service data sent (paragraph 20,lines 1-7, receiving HTTP request from an UE is read as sending first service data (by the UE)),
wherein the first radio resource and the second radio resource each comprise a time domain resource, a frequency domain resource (fig. 3, elements 304a-b, 306-a-b, LTE is equated to first and Wi-Fi are interpreted as first and second bandwidths or frequency domains), or both a time domain resource and a frequency domain resource for wireless transmission. 
In reference to claim 7, 
Cao teaches a communications method implemented by a backhaul node and comprising: transmitting (paragraph 66, lines 1-15, proxy through traffic will pass teaches transmitting by a back haul node (described in paragraph 65)), backhaul data (paragraph 23,lines 1-10, requesting GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels is interpreted as using GRE tunnels, or IPSEC tunnels, or bearers, or  LTE EPC bearers, or other tunnels requested message or data); to a first wireless access device and using a first radio resource (paragraph 66, lines 1-15, proxy through traffic will pass teaches to the gate way or first wireless device, 204 a-b or 206a-b are equated to first radio resource ), 
wherein the first radio resource (paragraph 66,lines 1-15, 204 a-b or 206a-b are equated to first radio resources); is for communicating service data between the first wireless access device and a terminal (paragraph 28, lines 1-10, is interpreted as communicating Eps bearer or service data from a terminal to  a gateway or first wireless access device), wherein the first radio resource comprises a time domain resource or a frequency domain resource for wireless transmission (paragraph 66, lines 1-15, 204 a-b or 206a-b are equated to bandwidth or frequency domain). 
In reference to claim 9, 
Cao teaches a first wireless access device, comprising: a first antenna a second antenna (fig. 6, elements 612, 614, paragraph 82, lines 1-13); and a communications interface (fig. 6, element 602, processor, paragraph 82,lines 1-13); coupled to the first antenna and the second antenna and configured to (fig. 6, element 600paragraph 82,lines 1-13 teaches this limitation ):
 receive, from a backhaul node, through the first antenna, and using a first radio resource, a first backhaul signal comprising backhaul data; and receive, from a terminal, through the second antenna, and using a second radio resource, a first service signal comprising, service data sent, wherein the first radio resource and this limitation is identical to claim 1,therefore, it is rejected as claim 1). 
In reference to claim 19, 
Cao teaches a backhaul node comprising: a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions to (fig. 5, element 504 and 502, paragraph 76 and 81 together teach this limitation): 
transmit backhaul data to a first wireless access device and using a first radio resource, wherein the first radio resource is for communicating service data between the first wireless access device and a terminal, wherein the first radio resource comprises a time domain resource or a frequency domain resources for wireless transmission (this limitation is identical to claim 7, therefore, it is rejected as claim 7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15 is rejected under 35 U.S.C 103 (a) as being unpatentable over Cao et al. (hereinafter, “Cao”; 20160212755) in view of Xing Liu (hereinafter, “Liu”; 20190014375).
In reference to claim 15, 
Cao does not teach explicitly about the apparatus of claim 15.
Liu teaches wherein the first antenna is a directional antenna (paragraph 37, lines 1-12, antenna, 304), and wherein the second antenna is an omnidirectional antenna (paragraph 37, lines 1-12, antenna 316). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao to use multiple directional and omnidirectional antenna as taught by Liu because it would allow using Wi-Fi access point for data steaming. 
Allowable Subject Matter
Claims 2-6, 8, 10-14, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20200037217…………….paragraphs 27, 29, 32, 35, 70 and 78.
20140148165……………..paragraphs 56, 63, 73, 88 and 92-94.
20150029989……………..paragraph 32.
20200336382……………..paragraphs 128, 144, 150 and 170.

20110292865……………..paragraphs 73, 87 and 98.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANE L LO/Primary Examiner, Art Unit 2466